Cook, J.,
concurring in part and dissenting in part. I would adopt the recommendations of the board as to both counts and would publicly reprimand respondent for the violation of DR 3-102(A) set forth in Count One of the complaint.
Moyer, C. J., concurs in the foregoing opinion.
Bruce A. Campbell, Bar Counsel for Columbus Bar Association; Louis A. Jacobs and Jerry Silverstein, for relator.
Mitchell, Allen, Catalano & Boda Co., L.P.A., and William C. Mann; Kegler, Brown, Hill & Ritter and Geoffrey Stem, for respondent.